United States Court of Appeals
                                                                                      Fifth Circuit
                                                                                    F I L E D
                      IN THE UNITED STATES COURT OF APPEALS
                                                                                      June 4, 2007
                                  FOR THE FIFTH CIRCUIT                         Charles R. Fulbruge III
                                                                                        Clerk


                                           No. 06-10968



       PENELOPE LYNCH,

                                             Plaintiff-Appellant,

                                              versus

       BAYLOR UNIVERSITY MEDICAL CENTER,

                                             Defendant - Appellee.


                     Appeal from the United States District Court for
                              the Northern District of Texas
            _________________________________________________________


Before REAVLEY, GARZA, and DENNIS,* Circuit Judges.

PER CURIAM:**

       The judgment of the district court is affirmed for these reasons:

       1.        We will assume that an employer’s denial of access to its internal grievance

                 proceeding, responding to the filing of a Title VII charge by the employee,



       *
            Concurring in judgment only.
       **
          Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
            can violate the anti-retaliation provision. That may be true even where the

            internal proceeding and the resolution are purely discretionary with the

            employer, as is true here. We do suggest that the employer should explain

            in its policy that the internal proceeding is not available when legal charges

            are pending.

    2.      The problem with appellant’s case is the absence of injury or harm either as

            of the employer’s action or as adjudicated by the judgment on appeal.

            Harm is required by the Burlington decision and its absence is the position

            advanced by appellee. Appellant had no discrimination claim of substance.

            Only speaking of gender and religious discrimination, her evidence showed

            merely a disagreement between appellant and another nurse. The district

            court entered summary judgment for that reason, and appellant makes no

            objection. This complaint would have gained nothing for appellant if

            pursued the internal route. Appellant suffered no harm then or now.

AFFIRMED.